 PROB 12C                                                                            Report Date: January 10, 2019
(6/16)

                                       United States District Court                           FILED IN THE
                                                                                          U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF WASHINGTON


                                                      for the
                                                                                     Jan 10, 2019
                                        Eastern District of Washington                   SEAN F. MCAVOY, CLERK




                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jesbam Barragan                          Case Number: 0980 1:16CR02063-RMP-1
 Address of Offender:                          Union Gap, Washington 98903
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: January 12, 2017
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1)
 Original Sentence:       Prison - 30 months                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Thomas J. Hanlon                  Date Supervision Commenced: September 20, 2018
 Defense Attorney:        Ben Hernandez                     Date Supervision Expires: September 19, 2021


                                          PETITIONING THE COURT

To issue a summons.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Standard Condition # 4: You must be truthful when responding to the questions asked by
                        your probation officer.

                        Supporting Evidence: Mr. Barragan is considered to be in violation of his conditions of
                        supervision by being dishonest to his probation officer on January 4, 2019.

                        On September 21, 2018, this officer met with Mr. Barragan upon his release from Bureau of
                        Prisons custody. Mr. Barragan reviewed and signed the judgment and sentence, which
                        outlined the conditions of his term of supervised release.

                        On January 4, 2019, this officer, along with other probation and law enforcement officers,
                        attempted to contact Mr. Barragan at his residence as part of a planned search of his
                        residence as there was reasonable suspicion of contraband. This officer knocked on the
                        primary door of the residence and did not receive an answer. This officer then attempted to
                        contact Mr. Barragan several times via his cell phone number with no success. This officer
                        contacted Mr. Barragan’s employer and boss, Daniel Brit. Mr. Brit stated Mr. Barragan had
                        the day off and was not working. Moments later, Mr. Barragan contacted this officer and
                        stated he was not home and was working. This officer asked him to clarify and Mr. Barragan
                        stated he was working. This officer confronted him about his inconsistent story as his boss
                        verified he was not working. Mr. Barragan then stated he was with a female friend on 7th
Prob12C
Re: Barragan, Jesbam
January 10, 2019
Page 2

                Street in Yakima and did not provide further details. This officer instructed him to go to his
                home so this officer could make a home contact with him. Mr. Barragan stated he did not
                have transportation and could not go home. He stated he would contact this officer once he
                went home.


          2     Standard Condition # 6: You must allow the probation officer to visit you at any time at
                your home or elsewhere, and you must permit the probation officer to take any items
                prohibited by the conditions of your supervision that he or she observes in plain view.

                Supporting Evidence: Mr. Barragan is considered to be in violation of his conditions of
                supervision by not allowing the probation officer to visit him at his residence on January 4,
                2019.

                On September 21, 2018, this officer met with Mr. Barragan upon his release from Bureau of
                Prisons custody. Mr. Barragan reviewed and signed the judgment and sentence, which
                outlined the conditions of his term of supervised release.

                On January 4, 2019, as part of a planned search, this officer, along with other officers,
                attempted to contact Mr. Barragan at his residence. This officer knocked on the primary door
                to the residence and did not receive an answer. It was unclear if Mr. Barragan was home or
                not. This officer was contacted by Mr. Barragan and he stated to not be home without being
                asked of his whereabouts. He went on to state he was working. This officer informed him
                that his boss was contacted and verified he was not working. Mr. Barragan then stated to be
                in Yakima and further stated he would contact this officer later when he had transportation
                back to his residence. Prior to leaving the premises, Yakima Police Department (YPD) gang
                unit officers noted a black BMW vehicle parked at the residence was known to be driven by
                a known criminal street gang member. After this officer left the residence, a YPD officer
                continued to provide surveillance of the residence. Moments later, the vehicle was seen
                occupied and leaving Mr. Barragan’s residence. The YPD officer conducted a traffic stop
                and Mr. Barragan was a back seat passenger in the vehicle. It was apparent Mr. Barragan
                was inside his residence at the time this officer attempted to contact him and he did not
                permit this officer to conduct a home visit.

                This officer asked Mr. Barragan why he did not answer his residence door when I knocked.
                Mr. Barragan stated that he did not answer the door as his friends were visiting him and they
                were not supposed to be there.


          3     Special Condition # 1: You must not associate with known street gang members or their
                affiliates.

                Supporting Evidence: Mr. Barragan is considered to be in violation of his conditions of
                supervision by associating with known street gang members on January 4, 2019.

                On September 21, 2018, this officer met with Mr. Barragan upon his release from Bureau of
                Prisons custody. Mr. Barragan reviewed and signed the judgment and sentence, which
                outlined the conditions of his term of supervised release.

                On January 4, 2019, YPD conducted a traffic stop on a 2013 BMW vehicle. The occupants
                of the vehicle were identified to include Mr. Barragan as the back seat passenger. The driver
Prob12C
Re: Barragan, Jesbam
January 10, 2019
Page 3

                     of the vehicle was identified as Luis Armando Ray Robles-Almaguer, a known street gang
                     member to YPD with the moniker of “Kicker.” The front passenger was identified as Joahan
                     Ontiveros Carmona, a known street gang member to YPD with the moniker of “Smokes.”

                     Mr. Barragan stated that he knew he was not supposed to be associating with these friends.
                     This officer asked Mr. Barragan why he believed he could not associate with them. Mr.
                     Barragan stated that his friends were documented gang members and he could not associate
                     with them due to his supervision conditions.
          4          Special Condition # 6: You must abstain from the use of illegal controlled substances, and
                     must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                     no more than 6 tests per month, in order to confirm continued abstinence from these
                     substances.

                     Supporting Evidence: Mr. Barragan is considered to be in violation of his conditions of
                     supervision by consuming marijuana on November 4 and December 30, 2018.

                     On September 21, 2018, this officer met with Mr. Barragan upon his release from Bureau of
                     Prisons custody. Mr. Barragan reviewed and signed the judgment and sentence, which
                     outlined the conditions of his term of supervised release.

                     On November 5, 2018, Mr. Barragan reported to the probation office and self admitted
                     having consumed marijuana on November 4, 2018. Mr. Barragan provided a urine specmein
                     for urinalysis (UA) testing and the results were presumptive positive for marijuana. The
                     specimen was sent to Alere Laboratory for further testing and confirmed the positive result
                     for marijuana.

                     On December 31, 2018, Mr. Barragan reported to the probation office and self admitted
                     having consumed marijuana on December 30, 2018. Mr. Barragan provided a urine
                     specimen for urinalysis (UA) testing and the results were presumptive positive for marijuana.
                     The specimen was sent to Alere Laboratory for further testing and confirmed the positive
                     result for marijuana.


The U.S. Probation Office respectfully recommends the Court issue a summons requiring the defendant to appear
to answer to the allegation(s) contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:      January 10, 2019
                                                                            s/Arturo Santana
                                                                            Arturo Santana
                                                                            U.S. Probation Officer
Prob12C
Re: Barragan, Jesbam
January 10, 2019
Page 4

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [X]      The Issuance of a Summons
 [ ]      Other

                                      Signature of Judicial Officer
                                       1/10/2019
                                      Date
